The answer does not state facts sufficient to amount to a plea of illegality or fraud in the inception or the transfer of the notes sued upon, nor is there any evidence tending to sustain such a defense. This being so, the production of the notes by the plaintiff was prima facie
evidence of ownership, and it devolved upon the defendant to rebut the presumption. Jackson v. Love, 82 N.C. 405; Holly v. Holly, 94 N.C. 670;Ballinger v. Cureton, 104 N.C. 474; Bank v. Burgwyn, 108 N.C. 62. Apart from this, however, the evidence of the defendant, who was examined in his own behalf, shows that the payee of the notes transferred them to the plaintiff as collateral security. This gave the plaintiff a right to maintain the action. There was no error, therefore, in the charge of the court as to the third issue. Neither is there error in holding that the notes were not barred by the statute of *Page 234 
limitations. The statute commenced to run, not from the date of (337) the execution, but from the maturity of the said notes.
Upon the whole record we think there is
No error.
Cited: Beaman v. Ward, 132 N.C. 71; Trust Co. v. Bank, 167 N.C. 261.